The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Judgment and order of the County Court of Kings county reversed and new trial ordered, costs to abide the event, upon the ground that plaintiff was not estopped by the testimony of Lena Ginsberg from proving that defendant, rather than his wife, struck plaintiff with the chair. It is also noted that a verdict should not be directed pending the progress of plaintiff’s case. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.